DETAILED ACTION
This Non-Final office action is in response to the claims filed on 9/9/2021
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Pursifull (US 2014/0305406).

As to claim 1 Pursifull discloses a system, comprising: 
an internal combustion engine (figure 1 #10), comprising: 
at least one combustion chamber (figure 1 #30); 
at least one fuel delivery line (figure 1 #50) configured to deliver a fuel to the at least one combustion chamber
at least one differential pressure control valve (figure 2B #200) configured to control a pressure in the at least one fuel delivery line (figure 1 #50), wherein the at least one differential pressure control valve (figure 2B #200) is configured to open or close based on a pressure difference between the at least one fuel delivery line (figure 1 #50) and a reference volume having a reference pressure (at sensor 102) (paragraph 0038); 
a bypass line (figure 2B #210) fluidly connected to the at least one fuel delivery line (figure 1 #50) upstream from the at least one differential pressure control valve (figure 2B #200); 
a pilot control valve (figure 2B #215) arranged in the bypass line, wherein the pilot control valve is configured to control the reference pressure in the reference volume (paragraph 0038); and 
at least one pressure relief valve (figure 2B #220) separate from the at least one differential pressure control valve and the pilot control valve, wherein the at least one pressure relief valve is configured to open to cause a pressure relief in the reference volume and a decrease in the reference pressure in response to a drop in a power to be performed by the internal combustion engine (paragraph 0042). 

As to claim 2 Pursifull discloses the system according to claim 1 wherein an open position of the at least one pressure relief valve (figure 2B #220) enables fluid communication between the reference volume (the reference volume is the volume in the fuel lines as the sensor detects the pressure in the fuel system) and the environment (atmosphere).

As to claim 3 Pursifull discloses the system according to claim 1, wherein the reference volume comprises a through-flow passage (figure 2B #84) having a restrictor (figure 2B #100) configured to restrict a volumetric flow, wherein the at least one pressure relief valve (figure 2B #215) is arranged in a restrictor bypass line routed around the restrictor (to the atmosphere).

As to claim 4 Pursifull discloses the system according to claim 1, comprising a controller coupled to the pilot control valve, the pressure relief valve, or both, wherein the controller comprises an open-loop control or a closed-loop control (paragraph 0038).

As to claim 5 Pursifull discloses the system according to claim 4, wherein the controller is configured to provide an electronic actuation of the pilot control valve, the pressure relief valve, or both. (paragraph 0038)

As to claim 6 Pursifull discloses the system according to claim 1, wherein the bypass line comprises a through-flow passage (figure 2B #92), wherein the bypass line (figure 2B #210) is fluidly connected to the at least one fuel delivery line (figure 2B #50) downstream from the at least one differential pressure control valve (figure 2B #200). 

As to claim 7 Pursifull discloses the system according to claim 6, wherein the at least one pressure relief valve (figure 2B #220) is fluidly connected to the bypass line (figure 2B #210).
 
As to claim 8 Pursifull discloses the system according to claim 7, wherein a pressure chamber of the at least one differential pressure control valve (figure 2B #200) is fluidly connected to the bypass line (figure 2B #92) between fluid connections with the pilot control valve (figure 2B #215) and the at least one pressure relief valve (figure 2B #220). 

As to claim 10 Pursifull discloses the system according to claim 1, wherein the differential pressure control valve (figure 2B #200) is configured as a mechanically actuated pressure control valve.

As to claim 11 Pursifull discloses the system according to claim 1, wherein the at least one differential pressure control valve (figure 2B #200) has a two-part pressure chamber divided into first (figure 2B #84) and second partial volumes (figure 2B #86), wherein the first partial volume (figure 2B #84)  in the pressure chamber is fluidly connected with the at least one fuel delivery line (figure 2B #94) and the second partial volume (figure 2B #86) in the pressure chamber is part of the reference volume ( will have the same pressure as the line the sensor is in).

As to claim 12 Pursifull discloses the system according to claim 11, wherein the at least one differential pressure control valve (figure 2B #200) comprises a movable diaphragm (figure 2B #98) disposed between the first and second partial volumes of the pressure chamber, wherein the movable diaphragm is movably connected to a valve body (figure 2B #100) or a valve seat (figure 2B #104) of the at least one differential pressure control valve (figure 2B #200).

As to claim 13 Pursifull discloses the system according to claim 12, wherein a fluid connection between the first partial volume (figure 2B #84) of the pressure chamber and the at least one fuel delivery line (figure 2B #94)  comprises a control line, wherein the control line fluidly connects the first partial volume (figure 2B #84) of the pressure chamber downstream of the valve seat (figure 2B #104) and the valve body with the at least one fuel delivery line (figure 2B #50).

As to claim 14 Pursifull discloses the system according to claim 1 comprising at least one direct injection valve (figure 1 # 66) configured to deliver the fuel to the at least one combustion chamber (figure 1 # 30) wherein the at least one direct injection valve is fluidly connected with the at least one fuel delivery line (figure 1 # 50).

As to claim 16 and 20 Pursifull discloses A system, comprising:
a controller configured to control a pilot control valve (figure 2B #215) and a pressure relief valve (figure 2B #220) fluidly connected to a bypass line (figure 2B #210 along a fuel delivery line (figure 2B #94)  of an internal combustion engine (figure 1 #10), wherein the bypass line (figure 2B #210) is fluidly connected to the fuel delivery line upstream from a differential pressure control valve (figure 2B #200) configured to control a pressure in the fuel delivery line, wherein the differential pressure control valve is configured to open or close based on a pressure difference between the fuel delivery line (50) and a reference volume (reference Range is the reference volume, see paragraph 0073) having a reference pressure, wherein the controller is configured to control the pilot control valve to control the reference pressure in the reference volume, wherein the controller is configured to open the pressure relief valve to cause a pressure relief in the reference volume and a decrease in the reference pressure in response to a drop in a power to be performed by the internal combustion engine (paragraph 0038 and 0042).

As to claim 17 Pursifull discloses the system according to claim 16, wherein the drop-in power to be performed by the internal combustion engine relates to shedding of a load on the internal combustion engine (paragraph 0042 the shedding of a load would be the horsepower demand).

As to claim 18 Pursifull discloses the system according to claim 17, wherein the shedding of the load results in less than 80 percent of the power previously delivered by the internal combustion engine. (the controller will adjust the fuel no matter the percent of shed as it will control the fuel according to the horsepower which would be shed).

As to claim 19 Pursifull discloses the system according to claim 17, wherein the shedding of the load results in less than 50 percent of the power previously delivered by the internal combustion engine. (the controller will adjust the fuel no matter the percent of shed as it will control the fuel according to the horsepower which would be shed).

Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses the structure of the valves with the bypass as disclosed in combination with a generator or a turbocharger system.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to pressure control valves is included in the attached 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747